         Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 1 of 48




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


  BCS SOFTWARE, LLC,

                Plaintiff                                 Case No. 6:20-cv-3


                v.                                        JURY TRIAL DEMANDED


  SENSUS USA, INC.

                Defendant


               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT


       Plaintiff BCS Software, LLC (“Plaintiff” or “BCS”) hereby files this Original Complaint

for Patent Infringement against Defendant Sensus USA, Inc. (“Defendant” or “Sensus”), and

alleges, on information and belief, as follows:

                                         THE PARTIES

1. BCS Software, LLC is a limited liability company organized and existing under the laws of

   the State of Texas with its principal place of business in Austin, Texas.

2. On information and belief, Defendant Sensus USA, Inc. (“Sensus”). Sensus is a Delaware

   limited liability company having a principal place of business at 637 Davis Drive,

   Morrisville, NC 27560. On information and belief, the registered agent for service of process

   in Texas for Sensus USA, Inc. is Corporation Service Company d/b/a CSC, 211 E. 7th Street,

   Suite 620, Austin, Texas 78701.
         Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 2 of 48




                                 JURISDICTION AND VENUE

3. This action arises under the patent laws of the United States, 35 U.S.C. § 1, et seq. This

   Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

4. Defendant has committed acts of infringement in this judicial district.

5. On information and belief, Defendant maintains regular and systematic business interests in

   this district and throughout the State of Texas including through their representatives,

   employees and physical facilities.

6. On information and belief, the Court has personal jurisdiction over Defendant because

   Defendant has committed, and continues to commit, acts of infringement in the state of

   Texas, has conducted business in the state of Texas, and/or has engaged in continuous and

   systematic activities in the state of Texas. On information and belief, Defendant’s accused

   instrumentalities that are alleged herein to infringe were and continue to be used, imported,

   offered for sale, and/or sold in the Western District of Texas.

7. On information and belief, Defendant voluntarily conducts business and solicits customers in

   the State of Texas and customers within this District, including, but not limited to, the City of

   Cedar Park, Texas and the City of Comanche, Texas.

8. On information and belief, Defendant generates substantial revenue from such customers

   located within this District and from the acts of infringement as carried out in this District.

   As such, the exercise of jurisdiction over Defendant would not offend the traditional notions

   of fair play and substantial justice.

9. Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 1400(b).




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 2
         Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 3 of 48




                                 NOTICE OF BCS’ PATENTS

10.    BCS is owner by assignment of U.S. Patent No. 6,240,421 entitled “System, software and

apparatus for organizing, storing and retrieving information from a computer database.” A copy

may be obtained at: https://patents.google.com/patent/US6240421B1/en?oq=6240421.

11.    BCS is owner by assignment of U.S. Patent No. 6,421,821 entitled “Flow chart-based

programming method and system for object-oriented languages.” A copy may be obtained at:

https://patents.google.com/patent/US6421821B1/en?oq=6421821.

12.    BCS is owner by assignment of U.S. Patent No. 6,438,535 entitled “Relational database

method for accessing information useful for the manufacture of, to interconnect nodes in, to

repair and to maintain product and system units.” A copy may be obtained at:

https://patents.google.com/patent/US6438535B1/en?oq=6438535.

13.    BCS is owner by assignment of U.S. Patent No. 6,658,377 entitled “Method and system

for text analysis based on the tagging, processing, and/or reformatting of the input text.” A copy

may be obtained at: https://patents.google.com/patent/US6658377B1/en?oq=6658377.

14.    BCS is owner by assignment of U.S. Patent No. 6,662,179 entitled “Relational database

method for accessing information useful for the manufacture of, to interconnect nodes in, to

repair and to maintain product and system units.” A copy may be obtained at:

https://patents.google.com/patent/US6662179B2/en?oq=6662179.

15.    BCS is owner by assignment of U.S. Patent No. 6,895,502 entitled “Method and system

for securely displaying and confirming request to perform operation on host computer.” A copy

may be obtained at: https://patents.google.com/patent/US6895502B1/en?oq=6895502.

16.    BCS is owner by assignment of U.S. Patent No. 7,200,760 entitled “System for

persistently encrypting critical software data to control the operation of an executable software




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 3
         Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 4 of 48




program.” A copy may be obtained at:

https://patents.google.com/patent/US7200760B2/en?oq=7200760.

17.    BCS is owner by assignment of U.S. Patent No. 7,302,612 entitled “High level

operational support system.” A copy may be obtained at:

https://patents.google.com/patent/US7302612B2/en?oq=7302612.

18.    BCS is owner by assignment of U.S. Patent No. 7,533,301 entitled “High level

operational support system.” A copy may be obtained at:

https://patents.google.com/patent/US7533301B2/en?oq=7533301.

19.    BCS is owner by assignment of U.S. Patent No. 7,730,129 entitled “Collaborative

communication platforms.” A copy may be obtained at:

https://patents.google.com/patent/US7730129B2/en?oq=7730129.

20.    BCS is owner by assignment of U.S. Patent No. 7,774,296 entitled “Relational database

method for accessing information useful for the manufacture of, to interconnect nodes in, to

repair and to maintain product and system units.” A copy may be obtained at:

https://patents.google.com/patent/US7774296B2/en?oq=7774296.

21.    BCS is owner by assignment of U.S. Patent No. 7,840,893 entitled “Display and

manipulation of web page-based search results.” A copy may be obtained at:

https://patents.google.com/patent/US7840893B2/en?oq=7840893.

22.    BCS is owner by assignment of U.S. Patent No. 7,890,809 entitled “High level

operational support system.” A copy may be obtained at:

https://patents.google.com/patent/US7890809B2/en?oq=7890809.

23.    BCS is owner by assignment of U.S. Patent No. 7,895,282 entitled “Internal electronic

mail system and method for the same.” A copy may be obtained at:




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 4
         Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 5 of 48




https://patents.google.com/patent/US7895282B1/en?oq=7895282.”

24.    BCS is owner by assignment of U.S. Patent No. 7,996,464 entitled “Method and system

for providing a user directory.” A copy may be obtained at:

https://patents.google.com/patent/US7996464B1/en?oq=7996464.

25.    BCS is owner by assignment of U.S. Patent No. 7,996,469 entitled “Method and system

for sharing files over networks.” A copy may be obtained at:

https://patents.google.com/patent/US7996469B1/en?oq=7996469.

26.    BCS is owner by assignment of U.S. Patent No. 8,171,081 entitled “Internal electronic

mail within a collaborative communication system.” A copy may be obtained at:

https://patents.google.com/patent/US8171081B1/en?oq=8171081.

27.    BCS is owner by assignment of U.S. Patent No. 8,176,123 entitled “Collaborative

communication platforms.” A copy may be obtained at:

https://patents.google.com/patent/US8176123B1/en?oq=8176123.

28.    BCS is owner by assignment of U.S. Patent No. 8,285,788 entitled “Techniques for

sharing files within a collaborative communication system.” A copy may be obtained at:

https://patents.google.com/patent/US8285788B1/en?oq=8285788.

29.    BCS is owner by assignment of U.S. Patent No. 8,554,838 entitled “Collaborative

communication platforms.” A copy may be obtained at:

https://patents.google.com/patent/US8554838B1/en?oq=8554838.

30.    BCS is owner by assignment of U.S. Patent No. 8,819,120 entitled “Method and system

for group communications.” A copy may be obtained at:

https://patents.google.com/patent/US8819120B1/en?oq=8819120.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 5
            Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 6 of 48




31.      BCS is owner by assignment of U.S. Patent No. 8,984,063 entitled “Techniques for

providing a user directory for communication within a communication system.” A copy may be

obtained at: https://patents.google.com/patent/US8984063B1/en?oq=8984063.

32.      BCS is owner by assignment of U.S. Patent No. 9,396,456 entitled “Method and system

for forming groups in collaborative communication system.” A copy may be obtained at:

https://patents.google.com/patent/US9396456B1/en?oq=9396456.

                     U.S. PATENT NOS. 7,302,612, 7,533,301 AND 7,890,809

33. BCS is the owner, by assignment, of U.S. Patent No. 7,302,612 (“the ’612 Patent”), U.S.

      Patent No. 7,533,301 (“the ’301 Patent) and U.S. Patent No. 7,890,809 (“the ’809 Patent”),

      each entitled HIGH LEVEL OPERATIONAL SUPPORT SYSTEM (hereinafter collectively

      referred to as “the Patents-in-Suit”).

34. The ’809 Patent issued on February 15, 2011, and is a continuation of the ’301 Patent, which

      issued on May 12, 2009. The ’301Patent is a continuation of the ’612 Patent, which issued

      on November 27, 2007. Thus, the Patents-in-Suit share a common specification.

35. The Patents-in-Suit are valid, enforceable, and were duly issued in full compliance with Title

      35 of the United States Code.

36. The Patents-in-Suit were invented by Messrs. Blaine Nye and David Sze Hong.

37. The priority date of each of the Patents-in-Suit is at least May 1, 2003.

38. The Patents-in-Suit relate to:

         A high-level Operational Support System (OSS) framework provides the

         infrastructure and analytical system to enable all applications and systems to be

         managed dynamically at runtime regardless of platform or programming

         technology.     Applications are automatically discovered and managed. Java




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 6
         Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 7 of 48




       applications has the additional advantage of auto-inspection (through reflection)

       to determine their manageability. Resources belonging to application instances are

       associated and managed with that application instance. This provides operators

       the ability to not only manage an application, but its distributed components as

       well. They are presented as belonging to a single application instance node that

       can be monitored, analyzed, and managed. The OSS framework provides the

       platform-independent infrastructure that heterogeneous applications require to be

       monitored, controlled, analyzed and managed at runtime.         New and legacy

       applications written in C++ or Java are viewed and manipulated identically with

       zero coupling between the applications themselves and the tools that scrutinize

       them.


’809 Patent (Abstract).




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 7
          Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 8 of 48




Id. (Figure 1).

39. The field of the invention of the Patents-in-Suit is to improvements in “wireless

    communication carriers. More particularly, it relates to operational support system (OSS),

    application/systems management, and network management.” Id., col. 1:17-20.

40. As disclosed in the Patents-in-Suit, “[m]any network management technologies exist that

    allow operators to manage applications and devices at runtime. For instance, SNMP, TL1




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 8
         Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 9 of 48




   and JMX each attempt to provide operators with the ability to manipulate and affect change

   at runtime.” Id., col. 1:22-26.

41. As disclosed in the Patents-in-Suit, “[t]he fundamental of each is similar. It is to manipulate

   the objects of an application through messaging.” Id., col. 1:26-27.

42. As disclosed in the Patents-in-Suit, “SNMP is the standard basic management service for

   networks that operate in TCP/IP environments. It is intended primarily to operate well-

   defined devices easily and does so quite successfully. However, it is limited to the querying

   and updating of variables.” Id., col. 1:28-32.

43. As disclosed in the Patents-in-Suit, “Transaction Language 1 (TL1) is a set of ASCII-based

   instructions, or ‘messages,’ that an operations support system (OSS) uses to manage a

   network element (NE) and its resources. Id., col. 1:32-35.

44. As disclosed in the Patents-in-Suit, “JMX is a Java centric technology that permits the total

   management of objects: not only the manipulation of fields, but also the execution of object

   operations. It is designed to take advantage of the Java language to allow for the discovery

   and manipulation of new or legacy applications or devices.” Id., col. 1:35-40.

45. As disclosed in the Patents-in-Suit, “Operational Support for enterprise applications is

   currently realized using a variety of technologies and distinct, separate services.         For

   instance, network management protocols (SNMP, JMX, TL1, etc.) provide runtime

   configuration and some provide operation invocation, but these technologies are not

   necessarily geared toward applications.” Id., col. 1:40-45.

46. As disclosed in the Patents-in-Suit, “[s]ome are language specific (e.g., JMX) and require

   language agnostic bridging mechanisms that must be implemented, configured and

   maintained. SNMP is generic (e.g., TL1 and SNMP) and very simple in nature, but it requires




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 9
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 10 of 48




   application developers to implement solutions to common OSS tasks on top of SNMP. Id.,

   col. 1:46-51.

47. As disclosed in the Patents-in-Suit, “TL1 is also ASCII based and generic. However, while it

   is very flexible and powerful, it is another language that must be mastered, and its nature is

   command line based. As a result, it is not intuitively based in presentation layer tools. While

   all the technologies has their respective benefits, they do not provide direct means of

   providing higher level OSS functionality.       Conventionally, applications are monitored,

   analyzed and managed at runtime.” Id., col. 1:52-59.

48. As disclosed in the Patents-in-Suit, one or more claims “provid[e] a high-level operational

   support system framework comprises monitoring a health of a plurality of applications. The

   health of the plurality of applications is assessed, and the health of the plurality of

   applications is analyzed, whereby each of the plurality of applications are managed

   dynamically at runtime regardless of a platform of each of the plurality of applications.” Id.,

   col. 1:64–2:3.

49. Consequently, the Patents-in-Suit improve the computer functionality itself and represents a

   technological improvement to the operation of computers.

50. The ’809 Patent was examined by United States Patent Examiner Joshua Lohn. During the

   examination of the ’809 Patent, the United States Patent Examiner searched for prior art in

   the following US Classifications: 714/38, 714/47, 719/320.

51. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent No. 6,748,555 to Teegan et al as one

   of the most relevant prior art references found during the search.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 10
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 11 of 48




52. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent No. 6,862,698 to Shyu as one of the

   most relevant prior art references found during the search.

53. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent No. 7,003,560 to Mullen et al as one

   of the most relevant prior art references found during the search.

54. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent No. 7,100,195 to Underwood as one

   of the most relevant prior art references found during the search.

55. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent Application No. 2003/0037288 by

   Harper et al as one of the most relevant prior art references found during the search.

56. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent Application No. 2003/0204791 by

   Helgren et al as one of the most relevant prior art references found during the search.

57. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent Application No. 2004/0073566 by

   Trivedi as one of the most relevant prior art references found during the search.

58. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent Application No. 2004/0088401 by

   Tripathi et al as one of the most relevant prior art references found during the search.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 11
         Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 12 of 48




59. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent Application No. 2005/0044535 by

   Coppert as one of the most relevant prior art references found during the search.

60. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent Application No. 6,748,555 by Shyu

   as one of the most relevant prior art references found during the search.

                                 DEFENDANT’S PRODUCTS

61. On information and belief, Defendant makes, uses, imports, sells, and/or offers for sale a

   multitude of products and services broadly defined under the so-called “FlexNet” name. On

   information and belief, FlexNet comprises a communications platform for delivering network

   data via long-range radio and a smart metering infrastructure for supporting IoT networks.

   On information and belief, FlexNet provides features for enabling smart meters and sensors

   to transmit and receive customer usage data and manage electric, water, gas, lighting and

   smart grid systems. On information and belief, Defendant performs and induces others to

   perform the step of monitoring from a physical server a health of a plurality of client

   applications and a health of said plurality of client applications distributed components, using

   a common monitoring protocol, said monitoring being independent of a programming

   technology of said plurality of client applications and respective distributed components.

62. Individually and collectively, the foregoing are the “Accused Instrumentalities.”




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 12
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 13 of 48




                                           COUNT I

                          (Infringement of U.S. Patent No. 7,890,809)


63. BCS incorporates the above paragraphs by reference.

64. Defendant has been on notice of the ’809 Patent at least as early as the date it received

   service of this Original Complaint.

65. On information and belief, Defendant has infringed and continue to infringe at least Claims

   1-9 of the ’809 Patent by making, using, importing, selling, and/or, offering for sale the

   Accused Instrumentalities.

66. Defendant, with knowledge of the ’809 Patent, infringe the ’809 Patent by inducing others to

   infringe the ’809 Patent. In particular, Defendant intend to induce their customers to infringe

   the ’809 Patent by encouraging customers to use the Accused Instrumentalities in a manner

   that results in infringement.

67. On information and belief, Defendant makes, uses, imports, sells, and/or offers for sale a

   multitude of products and services broadly defined under the so-called “FlexNet” name. On

   information and belief, FlexNet comprises a communications platform for delivering network

   data via long-range radio and a smart metering infrastructure for supporting IoT networks. On

   information and belief, FlexNet provides features for enabling smart meters and sensors to

   transmit and receive customer usage data and manage electric, water, gas, lighting and smart

   grid systems. On information and belief, Defendant performs and induces others to perform

   the step of monitoring from a physical server a health of a plurality of client applications and

   a health of said plurality of client applications distributed components, using a common

   monitoring protocol, said monitoring being independent of a programming technology of said

   plurality of client applications and respective distributed components.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 13
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 14 of 48




68. On information and belief, FlexNet comprises applications such as Remote Management

   using Advanced Metering Infrastructure (AMI) Solution and Outage Management using

   Sensus Phase Detection. The AMI solution utilizes FlexNet Communication Network to

   retrieve data from smart meters in the grid and provides usage data for fault monitoring and

   billing. The Phase Detection Application determines the distribution phase of each meter on

   the grid. Both the solution and the application are used by utilities in integration with FlexNet.

   Distributed components for the solution include smart meters and sensors. The FlexNet

   analytics provides a dashboard where all the data is gathered and displayed to the user for

   monitoring. Various events such as outages, leakages, failures, etc. are detected and displayed

   on the dashboard. Hence, the health of applications and health of corresponding distributed

   components (such as meters and sensors) is monitored using FlexNet (“common monitoring

   protocol”). On information and belief, the monitoring is independent of a programming

   technology of said plurality of client applications and respective distributed components.




Source: https://sensus.com/communication-networks/sensus-technologies/flexnet-north-
america/#water-applications




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 14
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 15 of 48




Source: https://sensus.com/communication-networks/flexnet-for-electric/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                PAGE | 15
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 16 of 48




Source: https://sensus.com/solutions/advanced-metering-infrastructure-ami/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 16
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 17 of 48




Source: https://sensus.com/solutions/advanced-metering-infrastructure-ami/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 17
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 18 of 48




Source: https://sensus.com/phase-detection-application/




Source: https://sensus.com/phase-detection-application/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                           PAGE | 18
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 19 of 48




69. On information and belief, Defendant performs and induces others to perform the step of

   assessing said health of said plurality of client applications and said respective distributed

   components. This element is infringed literally, or in the alternative, under the doctrine of

   equivalents.   For example, FlexNet assesses health of applications in AMI solution and

   Outage Management solution and respective distributed components (Sensors and Meters).

   Data gathered using these applications is used in Sensus Analytics for assessing events such

   as maintenance, outages, leakage, etc. and displayed to the user.




Source: https://sensus.com/communication-networks/flexnet-for-electric/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 19
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 20 of 48




Source: https://sensus.com/solutions/advanced-metering-infrastructure-ami/




Source: https://sensus.com/phase-detection-application/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 20
         Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 21 of 48




Source: https://sensus.com/solutions/analytics/


70. On information and belief, Defendant performs and induces others to perform the step of

   associating said health of said plurality of client applications and said respective distributed

   components as belonging to a single application node. This element is infringed literally, or

   in the alternative, under the doctrine of equivalents.    For example, FlexNet analyses and

   associates all the collected data from sensors, meters and Advanced Metered Infrastructure

   (AMI). The health of the applications comprised in FlexNet such as AMI solution and its

   corresponding components (meters) is displayed on the Sensus Analytics dashboard




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 21
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 22 of 48




   (“application node”).




Source: https://sensus.com/communication-networks/sensus-technologies/flexnet-north-
america/#water-applications




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 22
         Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 23 of 48




Source: https://sensus.com/solutions/analytics/


71. BCS has been damaged by Defendant’s infringement of the ’809 Patent.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                 PAGE | 23
         Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 24 of 48




                                           COUNT II

                         (Infringement of U.S. Patent No. 7,302,612)


72. BCS incorporates the above paragraphs by reference.

73. Defendant has been on notice of the ’612 Patent at least as early as the date it received

   service of this Original Complaint.

74. On information and belief, Defendant has infringed and continues to infringe Claims 1-20 of

   the ’612 Patent by making, using, importing, selling, and/or, offering for sale the Accused

   Instrumentalities.

75. On information and belief, Defendant, with knowledge of the ’612 Patent, infringes the ’612

   Patent by inducing others to infringe the ’612 Patent. In particular, Defendant intends to

   induce customers to infringe the ’612 Patent by encouraging customers to use the Accused

   Instrumentalities in a manner that results in infringement.

76. On information and belief, Defendant also induces others, including its customers, to infringe

   the ’612 Patent by providing technical support for the use of the Accused Instrumentalities.

77. On information and belief, Defendant makes, uses, imports, sells, and/or offers for sale a

   multitude of products and services broadly defined under the so-called “FlexNet” name. On

   information and belief, FlexNet comprises a communications platform for delivering network

   data via long-range radio and a smart metering infrastructure for supporting IoT networks.

   FlexNet provides features for enabling smart meters and sensors to transmit and receive

   customer usage data and manage electric, water, gas, lighting and smart grid systems.

   Defendant performs and induces others to perform the step of monitoring from a physical

   server a health of a plurality of client applications and a health of said plurality of client

   applications distributed components, using a common monitoring protocol, said monitoring



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 24
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 25 of 48




   being independent of a programming technology of said plurality of client applications and

   respective distributed components.

78. On information and belief, FlexNet comprises applications such as Remote Management

   using Advanced Metering Infrastructure (AMI) Solution and Outage Management using

   Sensus Phase Detection. The AMI solution utilizes the FlexNet Communication Network to

   retrieve data from smart meters in the grid and provides usage data for fault monitoring and

   billing. The Phase Detection Application determines the distribution phase of each meter on

   the grid. Both the solution and the application are used by utilities in integration with FlexNet.

   Distributed components for the solution include smart meters and sensors. The FlexNet

   analytics application provides a dashboard where all the data is gathered and displayed to the

   user for monitoring. Various events such as outages, leakages, failures, etc. are detected and

   displayed on the dashboard. Hence, the health of applications and health of corresponding

   distributed components (such as meters and sensors) is monitored using FlexNet (“common

   monitoring protocol”).     On information and belief, the monitoring is independent of a

   programming technology of said plurality of client applications and respective distributed

   components.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 25
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 26 of 48




Source: https://sensus.com/communication-networks/sensus-technologies/flexnet-north-
america/#water-applications




Source: https://sensus.com/communication-networks/flexnet-for-electric/


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 26
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 27 of 48




Source: https://sensus.com/solutions/advanced-metering-infrastructure-ami/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 27
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 28 of 48




Source: https://sensus.com/solutions/advanced-metering-infrastructure-ami/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 28
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 29 of 48




Source: https://sensus.com/phase-detection-application/




Source: https://sensus.com/phase-detection-application/



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                           PAGE | 29
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 30 of 48




79. On information and belief, Defendant performs and induces others to perform the step of

   assessing said health of said plurality of client applications and said respective distributed

   components. This element is infringed literally, or in the alternative, under the doctrine of

   equivalents.   For example, FlexNet assesses health of applications in AMI solution and

   Outage Management solution and respective distributed components (Sensors and Meters).

   Data gathered using these applications is used in Sensus Analytics for assessing events such

   as maintenance, outages, leakage, etc. and displayed to the user.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 30
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 31 of 48




Source: https://sensus.com/communication-networks/flexnet-for-electric/




Source: https://sensus.com/solutions/advanced-metering-infrastructure-ami/




Source: https://sensus.com/phase-detection-application/


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 31
         Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 32 of 48




Source: https://sensus.com/solutions/analytics/


80. On information and belief, Defendant performs and induces others to perform the step of

   associating said health of said plurality of client applications and said respective distributed

   components as belonging to a single application node. This element is infringed literally, or

   in the alternative, under the doctrine of equivalents.    For example, FlexNet analyses and

   associates all the collected data from sensors, meters and Advanced Metered Infrastructure

   (AMI). The health of the applications comprised in FlexNet such as AMI solution and its

   corresponding components (meters) is displayed on the Sensus Analytics dashboard



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 32
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 33 of 48




   (“application node”).




Source: https://sensus.com/communication-networks/sensus-technologies/flexnet-north-
america/#water-applications




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 33
         Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 34 of 48




Source: https://sensus.com/solutions/analytics/


81. BCS has been damaged by Defendant’s infringement of the ’612 Patent.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                 PAGE | 34
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 35 of 48




                                          COUNT III

                         (Infringement of U.S. Patent No. 7,533,301)


82. BCS incorporates the above paragraphs by reference.

83. Defendant has been on notice of the ’301 Patent at least as early as the date it received

   service of this Original Complaint.

84. On information and belief, Defendant has infringed and continues to infringe Claims 1-24 of

   the ’301 Patent by making, using, importing, selling, and/or, offering for sale the Accused

   Instrumentalities.

85. On information and belief, Defendant, with knowledge of the ’301 Patent, infringe the ’301

   Patent by inducing others to infringe the ’301 Patent. In particular, Defendant intends to

   induce customers to infringe the ’301 Patent by encouraging customers to use the Accused

   Instrumentalities in a manner that results in infringement.

86. On information and belief, Defendant also induces others, including customers, to infringe

   the ’301 Patent by providing technical support for the use of the Accused Instrumentalities.

87. On information and belief, at all times Defendant owns and controls the operation of the

   Accused Instrumentalities in accordance with an end user license agreement.

88. On information and belief, the Accused Instrumentalities infringe Claim 1 of the ’301 Patent

   by providing a method of providing a high-level operational support system (OSS)

   framework by automatically discovering, with a server comprising the OSS framework, a

   plurality of applications that comply with a predefined framework. Defendant, with

   knowledge of the ’301 Patent, infringes the ’301 Patent by inducing others to infringe the

   ’301 Patent. In particular, Defendant intends to induce their customers to infringe the ’301




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 35
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 36 of 48




   Patent by encouraging customers to use the Accused Instrumentalities in a manner that

   results in infringement.

89. On information and belief, Defendant makes, uses, imports, sells, and/or offers for sale a

   multitude of products and services broadly defined under the so-called “FlexNet” name. On

   information and belief, FlexNet comprises a communications platform for delivering network

   data via long-range radio and a smart metering infrastructure for supporting IoT networks. On

   information and belief, FlexNet provides features for enabling smart meters and sensors to

   transmit and receive customer usage data and manage electric, water, gas, lighting and smart

   grid systems. On information and belief, Defendant performs and induces others to perform

   the step of monitoring from a physical server a health of a plurality of client applications and

   a health of said plurality of client applications distributed components, using a common

   monitoring protocol, said monitoring being independent of a programming technology of said

   plurality of client applications and respective distributed components.

90. On information and belief, FlexNet comprises applications such as Remote Management

   using Advanced Metering Infrastructure (AMI) Solution and Outage Management using

   Sensus Phase Detection. The AMI solution utilizes FlexNet Communication Network to

   retrieve data from smart meters in the grid and provides usage data for fault monitoring and

   billing. The Phase Detection Application determines the distribution phase of each meter on

   the grid. Both the solution and the application are used by utilities in integration with FlexNet.

   Distributed components for the solution include smart meters and sensors. The FlexNet

   analytics provides a dashboard where all the data is gathered and displayed to the user for

   monitoring. Various events such as outages, leakages, failures, etc. are detected and displayed

   on the dashboard. Hence, the health of applications and health of corresponding distributed




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 36
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 37 of 48




   components (such as meters and sensors) is monitored using FlexNet (“common monitoring

   protocol”). On information and belief, the monitoring is independent of a programming

   technology of said plurality of client applications and respective distributed components.




Source: https://sensus.com/communication-networks/sensus-technologies/flexnet-north-
america/#water-applications




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 37
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 38 of 48




Source: https://sensus.com/communication-networks/flexnet-for-electric/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                PAGE | 38
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 39 of 48




Source: https://sensus.com/solutions/advanced-metering-infrastructure-ami/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 39
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 40 of 48




Source: https://sensus.com/solutions/advanced-metering-infrastructure-ami/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 40
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 41 of 48




Source: https://sensus.com/phase-detection-application/




Source: https://sensus.com/phase-detection-application/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                           PAGE | 41
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 42 of 48




91. On information and belief, Defendant performs and induces others to perform the step of

   assessing said health of said plurality of client applications and said respective distributed

   components. This element is infringed literally, or in the alternative, under the doctrine of

   equivalents.   For example, FlexNet assesses health of applications in AMI solution and

   Outage Management solution and respective distributed components (Sensors and Meters).

   Data gathered using these applications is used in Sensus Analytics for assessing events such

   as maintenance, outages, leakage, etc. and displayed to the user.




Source: https://sensus.com/communication-networks/flexnet-for-electric/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 42
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 43 of 48




Source: https://sensus.com/solutions/advanced-metering-infrastructure-ami/




Source: https://sensus.com/phase-detection-application/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 43
         Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 44 of 48




Source: https://sensus.com/solutions/analytics/


92. On information and belief, Defendant performs and induces others to perform the step of

   associating said health of said plurality of client applications and said respective distributed

   components as belonging to a single application node. This element is infringed literally, or

   in the alternative, under the doctrine of equivalents.    For example, FlexNet analyses and

   associates all the collected data from sensors, meters and Advanced Metered Infrastructure

   (AMI). The health of the applications comprised in FlexNet such as AMI solution and its

   corresponding components (meters) is displayed on the Sensus Analytics dashboard




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 44
        Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 45 of 48




   (“application node”).




Source: https://sensus.com/communication-networks/sensus-technologies/flexnet-north-
america/#water-applications




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 45
         Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 46 of 48




Source: https://sensus.com/solutions/analytics/


93. BCS has been damaged by Defendant’s infringement of the ’301 Patent.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                 PAGE | 46
       Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 47 of 48




                                PRAYER FOR RELIEF

     WHEREFORE, BCS respectfully requests the Court enter judgment against Defendant:

     1.     declaring that the Defendant has infringed each of the Patents-in-Suit;

     2.     awarding BCS its damages suffered as a result of Defendant’s infringement of the

            Patents-in-Suit;

     3.     awarding BCS its costs, attorneys fees, expenses, and interest;

     4.     awarding BCS ongoing post-trial royalties; and

     5.     granting BCS such further relief as the Court finds appropriate.



                                    JURY DEMAND

     BCS demands trial by jury, under Fed. R. Civ. P. 38.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 47
       Case 6:20-cv-00003-ADA Document 1 Filed 01/02/20 Page 48 of 48




Dated: January 2, 2020                   Respectfully Submitted

                                         /s/ Thomas G. Fasone III
                                         M. Scott Fuller
                                         Texas Bar No. 24036607
                                         sfuller@ghiplaw.com
                                         Thomas G. Fasone III
                                         Texas Bar No. 00785382
                                         tfasone@ghiplaw.com
                                         GARTEISER HONEA, PLLC
                                         119 W. Ferguson Street
                                         Tyler, Texas 75702
                                         Telephone: (903) 705-7420
                                         Facsimile: (888) 908-4400


                                         Raymond W. Mort, III
                                         Texas State Bar No. 00791308
                                         raymort@austinlaw.com
                                         THE MORT LAW FIRM, PLLC
                                         100 Congress Ave, Suite 2000
                                         Austin, Texas 78701
                                         Tel/Fax: (512) 865-7950

                                         ATTORNEYS FOR PLAINTIFF
                                         BCS SOFTWARE LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                              PAGE | 48
